935 F.2d 280
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Miles BREWSTER, JR., Petitioner/Appellant,v.Edward J. DERWINSKI, Secretary of Veterans Affairs,Respondent/Appellee.
No. 90-7011.
United States Court of Appeals, Federal Circuit.
May 8, 1991.

Before NIES, Chief Judge, and PAULINE NEWMAN and CLEVENGER, Circuit Judges.
DECISION
PER CURIAM.


1
Miles Brewster, Jr. appeals from the decision of the United States Court of Veterans Appeals, No. 90-261, dismissing the appeal for lack of jurisdiction because the Notice of Disagreement was filed before November 18, 1988.  We affirm.

OPINION

2
Mr. Brewster challenges the constitutionality of 38 U.S.C. Sec. 402 on due process and equal protection grounds.  The constitutionality of Sec. 402 was upheld in Belarmino v. Derwinski, No. 91-7011 (Fed.Cir. April 24, 1991), wherein the court held that "the determination by Congress in section 402 to limit access to the Court of Veterans Appeals is not contrary to constitutional right, power, privilege or immunity".  We conclude that Mr. Brewster has not been denied equal protection of the law by virtue of the statutory date fixing appeal rights.


3
Mr. Brewster does not dispute that his Notice of Disagreement was filed before November 18, 1988.  Applying this court's precedent, we affirm that the Court of Veterans Appeals lacked jurisdiction over Mr. Brewster's appeal.